Opinion by
Orlady, P. J.,
The questions raised by this appeal were solely, for the consideration of the jury. ‘The point submitted by the defendant that “under all the pleadings, and all the evidence the verdict should be for the defendant” was properly refused, and the conflicting testimony was fairly submitted' in an adequate charge, which, taken with the opinion of the learned trial judge, in refusing a new trial, and for judgment non obstante veredicto, fully answers the argument presented ,by the appellant.
The judgment is affirmed.